             Case 1:20-cv-09840-GHW Document 23 Filed 01/07/21 Page 1 of 2



U NI T E D S T A T E S DI S T RI C T C O U R T                                                           US D C S D N Y
S O U T H E R N DI S T RI C T O F N E W Y O R K                                                          D OC U ME NT
                                                                                                         E L E C T R O NI C A L L Y FI L E D
 P E T E R R O D RI G U E Z ,                                                                            D O C #:
                                                                                                         D A T E FI L E D: 1 / 7 / 2 0 2 1
                                                  Pl ai ntiff,

                                  -a g ai nst -
                                                                                                   2 0 - C V-9 8 4 0 (G H W )
 CI T Y O F N E W Y O R K , E. S. U. C A P T AI N
 M OI S E # 1 4 5 1, C A P T AI N GI B S O N , E. S. U.                                                    O R DER
 O F FI C E R WI L LI A M S # 1 4 7 5, E. S. U. O F FI C E R
 G A L V E Z V S KI Y # 8 9 5 7, C O R R E C TI O N
 O F FI C E R F E R R E R O # 1 8 0 5 ,

                                                  D ef e n d a nts.

G R E G O R Y H. W O O D S,               Unit e d St at es Distri ct Ju d g e:

           C o u ns el f or D ef e n d a nts’ r e q u est t o adj o ur n t h e c o nf er e n c e s c h e d ul e d f or J a n u ar y 1 9, 2 0 2 1,

D kt. N o. 2 2, is gr a nt e d.       T h e tel e c o nf er e n c e r e g ar di n g Pl ai ntiff’s D e c e m b er 2 3, 2 0 2 0 l ett er will n o w

t a k e pl a c e o n J a n u ar y 21, 2 0 21 at 11: 0 0 a. m. See Dk t. No. 2 1.

           I T I S OR D E R E D t h at th e W a rd e n or oth er offi ci al in ch ar g e of th e G e or g e R. V ier n o

C e nt er pro d u c e P et er     D er e k R o dri g u e z, DI N 34 9 1 6 0 3 0 9 0 , o n J a n u ar y 2 1, 2 0 2 1 , no lat er t h a n 1 1: 0 0

a. m ., to a s uit a bl e lo c ati o n wit hi n th e G e or g e       R. Vi er n o Ce nt er t h at is e q ui p p e d wit h a t el e p h o n e, f or

t h e p ur p os e of p arti ci p ati n g b y t el e p h o n e i n a c o nf er e n c e wit h t h e C o urt a n d d ef e ns e c o u ns el. If t his

ti m e a n d d at e pr es e nts a n i n c o n v e ni e n c e, t h e W ar d e n or t h e W ar d e n’s d esi g n e e s h o ul d pr o m ptl y

i nf or m C h a m b ers b y c alli n g t h e C o urtr o o m D e p ut y at ( 2 1 2) 8 0 5- 0 2 9 6.

           D ef e ns e c o u ns el m ust: ( 1) se n d this or d er to th e W ar d e n im m e di at el y; (2) c o nt a ct t h e

c orr e cti o n al f a cilit y id e ntifi e d a bo v e to det er mi n e th e tel e p h o n e n u m b er at w hi c h th e p l ai ntiff will be

r e a c h a bl e at t h e ti m e a n d d at e of th e c o nf er e n c e; an d (3) te l e p h o n e t h e C o urt wit h t h e pl ai ntiff o n

t h e li n e at th e ti m e a n d dat e of th e c o nf er e n c e.       T h e p arti es ar e dir e ct e d t o us e t h e C o urt’s d esi g n at e d

c o nf er e n c e li n e at ( 8 8 8) 5 5 7- 8 5 1 1, a n d e nt er A c c ess C o d e 7 4 7- 0 2 0 0, f oll o w e d b y t h e p o u n d ( #) k e y.
              Case 1:20-cv-09840-GHW Document 23 Filed 01/07/21 Page 2 of 2



            T h e Cl er k of C o urt is dir e ct e d t o m ail a c o p y of t his or d er t o Pl ai ntiff a n d t o t er mi n at e t h e m oti o n

p e n di n g at D kt. N o. 2 2 .

            SO O R D E R E D .

D at e d:     J a n u ar y 7, 20 2 1
                                                                                    G R E G O R Y H. W O O D S
                                                                                   U nit e d St at es Distri ct J u d g e




                                                                     2
